    Case 4:18-cv-00706-JPW-WIA Document 166 Filed 02/09/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

HEATHER FARR,                             )    CIVIL ACTION NO. 4:18-CV-706
individually and as Administrator of      )
the Estate of TIMOTHY JOHN FARR           )    (WILSON, D.J.)
                   Plaintiff              )
                                          )    (ARBUCKLE, M.J.)
      v.                                  )
                                          )
NORTHRUP QUARRY, et al.,                  )
            Defendants                    )

                                 ORDER
           Motion to Withdraw as Attorney for Jack Tuttle Doc. 105

     AND NOW, for the reasons stated in the accompanying memorandum, it is

ORDERED that:

     1.    Attorney Frederick Luther’s Motion to Withdraw as Attorney for
           Defendant Jack Tuttle (Doc. 105) is GRANTED;

     2.    The Clerk is DIRECTED to terminate Attorney Luther as to Defendant
           Jack Tuttle only;
     3.    Given the unusual circumstances discussed herein, if Defendant Jack
           Tuttle does not agree with the pending Motion for Leave to File
           Amended Answer and Affirmative Defenses (Doc. 148) that Attorney
           Luther filed on his behalf, he may, within sixty (60) days or no later
           than April 12, 2021, inform the Court that he does not adopt it or file
           his own motion to amend his answer. If he does nothing, the Court will
           presume that he concurs in the current Motion to Amend (Doc. 148);

     4.    Attorney Luther is DIRECTED to provide Defendant Jack Tuttle with
           copies of all pleadings in this case, this Order, and any other papers to
           which Defendant Jack Tuttle is entitled under the Pennsylvania Rule of
           Professional Conduct 1.16(d);




                                       Page 1 of 2
    Case 4:18-cv-00706-JPW-WIA Document 166 Filed 02/09/21 Page 2 of 2




      5.    Attorney Luther is DIRECTED to provide the parties and the Court
            with Defendant Jack Tuttle’s last known contact information, including
            address and telephone number; and

      6.    Defendant Jack Tuttle is encouraged to seek new representation. He
            may request a stay while he seeks such counsel.
Date: February 9, 2021                     BY THE COURT

                                           s/William I. Arbuckle
                                           William I. Arbuckle
                                           U.S. Magistrate Judge




                                      Page 2 of 2
